Case: 13-10263       Document: 00512413599         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 13-10263
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALFRED BROOKS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:98-CR-84-2


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Alfred Brooks, federal prisoner # 30337-077, appeals the district court’s
denial of the Government’s motion for a sentence reduction under Federal Rule
of Criminal Procedure 35(b). Brooks asserts generally that the district court
erred in finding that he did not provide substantial assistance and in finding
that he made misrepresentations in his previous motion for a sentence
reduction.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10263    Document: 00512413599     Page: 2   Date Filed: 10/18/2013

                                 No. 13-10263

      ?[A] federal court always has jurisdiction to determine its own
jurisdiction.” United States v. Ruiz, 536 U.S. 622, 628 (2002); United States v.
Lightfoot, 724 F.3d 593, 595 (5th Cir. 2013). Section 3742, 18 U.S.C., authorizes
this court to consider a defendant’s appeal of an otherwise final sentence when
the defendant argues that the sentence was imposed in violation of law; was
imposed as a result of an incorrect application of the sentencing guidelines; was
greater than the advisory guidelines range; or was imposed for an offense for
which there is no sentencing guideline and is plainly unreasonable. § 3742(a).
We must consider Brooks’s arguments regarding the denial of the Government’s
Rule 35(b) motion to determine our jurisdiction. See Lightfoot, 724 F.3d at 595.
Brooks does not raise any arguments that fall within the parameters of
§ 3742(a). Therefore, we do not have jurisdiction to review the district court’s
denial of the Rule 35(b) motion. See Lightfoot, 724 F.3d at 595-96.
      APPEAL DISMISSED.




                                       2